PER CURIAM.
Appellant seeks reversal of a lower court judgment which rejected appellant’s contention that the rules and regulations permitting the operation of tandem or “double bottom” trailers on the Sunshine Parkway are invalid. A variety of reasons are advanced by appellant in support of his contentions. Most of said contentions however were rejected by the Supreme Court earlier when appellant sought review of an interlocutory order denying appellant’s prayer for a temporary injunction. See Daniel v. Florida State Turnpike Authority, 213 So.2d 585 (Fla.1968). The Supreme Court’s opinion contains an adequate recitation of the issues and facts underlying this controversy, thereby precluding the necessity of reiterating them here. The remaining issue to be considered by the Chancellor on remand following the Supreme Court’s affirmance of the interlocutory order in Daniel, supra, related to the reasonableness of the resolution and rules relating to the operation of the tandem trailers on the turnpike as well as the sufficiency of the factual background to justify the adoption of said resolution and rules. Conflicting evidence was adduced in the trial court on these issues, and the Chancellor held in favor of the appellee agency on these questions.
A review of the record on appeal, briefs and oral arguments of the parties inclines us to the view that the Chancellor’s final judgment was supported by competent substantial evidence. Accordingly, the judgment reviewed herein is
Affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.